DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

By the reply dated January 27, 2022, independent claim 1 has been amended to require a step of controlling a flow velocity of the fuel and a relative velocity difference, D,  based on a “grading control” according to a channel temperature at lines 5-7 where the grading control includes a step of “determining that the channel temperature is greater than or equal to 400oC and less than or equal to 500oC” and, responsive to this determining, the grading control includes a further step of controlling the relative velocity difference D to be greater than 25% and less than or equal to 50%” (claim 1 at lines 16-19).  The originally filed disclosure neither provides supporting basis for a step of determining the channel temperature nor, by extension, does the disclosure provide for a step of controlling the relative velocity difference, D, responsive to this determining step.  Regarding this matter, the Examiner acknowledges that at page 2 the original disclosure recites “when the channel temperature is controlled to be greater than 0°C and less than or equal to 500 C, a range of the relative velocity difference expressed as D is controlled to be greater than 25% and less than or equal to 50%”.  The instant excerpt is representative of the manner in which control of the relative velocity difference is disclosed in the instant application.  Importantly this excerpt does not disclose a step of determining the channel temperature or controlling either fuel or oxidant flow rates responsive to a temperature determination.    Further, it can not reasonably be said that the reference to a “grading control” inherently includes such a feedback control process.  Regarding this matter, it is noted that the term “grading control” does not have a commonly accepted special meaning in the glass processing arts.  Indeed, Applicants own application represents the only use of the term” grading control” in the patent literature related to the glass forming arts.   Thus, it can not be reasonably said that the reference to “grading control” inherently includes a step of determining the channel temperature and controlling g the relative velocity difference responsive to the determining in the manner presently claimed.  
The January 27, 2022 reply further amends independent claim 1 has been amended to require a step of controlling a flow velocity of the fuel and a relative velocity difference, D,  based on a “grading control” according to a channel temperature at lines 5-7 where the grading control includes a step of “determining that the channel temperature is greater than 500oC and less than or equal to 1400oC” and, responsive to this determining, the grading control includes a further step of controlling the relative velocity difference D to be greater than 50%” (claim 1 at lines 20-22).  For reasons noted above, the originally filed disclosure fails to teach any step of determining the channel temperature nor, by extension, a step of controlling the relative velocity difference responsive to such a temperature determination.  
For all of the foregoing reasons, the originally filed disclosure fails to provide supporting basis for the presently claimed invention in the manner required under 35 U.S.C. 112(a).

Claim 6 has been amended to recite the step wherein the grading control includes “in response to determining that the channel temperature is greater than or equal to 400 and less than or equal to 500oC controlling the flow velocity of the fuel Vf to be greater than 0 m/s and less than or equal to 15 m/s.  As noted above, the originally filed disclosure does not teach a controlling step which includes a step of determining the channel temperature or, by extension, a step of controlling the flow velocity of the fuel responsive to such a determination.  Thus, for reasons analogous to those discussed above with respect to independent claim 1, the presently claimed invention fails to find supporting basis in the manner required under 35 U.S.C. 112(a).  
Claim 7 has been amended by the instant reply to recite the limitation wherein the grading control includes a step of determining the channel temperature and controlling the flow velocity of the fuel responsive to such a temperature determination which closely parallels the recitation in claim 6.  For reasons noted above in the rejection of both claims 1 and 6, the originally filed disclosure does not teach a control which includes determining the channel temperature or controlling the fuel flow velocity responsive to such a determination.  
Claim 8 has been amended by the instant reply to recite the limitation wherein the grading control includes a step of determining the channel temperature and controlling the flow velocity of the fuel responsive to such a temperature determination which closely parallels the recitation in claim 6.  For reasons noted above in the rejection of both claims 1 and 6, the originally filed disclosure does not teach a control which includes determining the channel temperature or controlling the fuel flow velocity responsive to such a determination.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations directed to a flow velocity of the fuel Vf and a flow velocity of oxygen.  Claim 1 notes that oxygen and fuel are passed “via a burner into a channel space for combustion”.  Turning to figure 1, the original disclosure depicts a burner 1 and a chamber 3 where the passage of the burner expands leading in the direction into the chamber.  Neither the original disclosure nor the claims make clear what location the flow velocity measurements are measured with reference to (i.e. in the feed lines upstream of the burner, at the burner nozzle, at some other point in the burner, in the channel space for combustion, or at some other location in the process).  As the oxygen and fuel flow passages expand leading from the feed line to the nozzle and ultimately into the combustion chamber, the location of the claimed gas velocity metric is necessary to understand the operation of Applicants disclosed and claimed inventions.  Further, absent this information, one of ordinary skill in the art would not reasonably be apprised of the precise metes and bounds of the claimed invention.  
Claim 1 requires a step of determining the channel temperature (i.e. “ in response to determining that the channel temperature is greater than or equal to 400oC and less than or equal to 500oC”) however Applicant provides no guidance on where the temperature measurement is to be acquired or by what means.  In the instant case, it is unclear if the temperature measurement is obtained for the glass melt, in the gaseous atmosphere of the channel, in the channel wall structure or at some other location.  Again, this information is necessary to understand the precise metes and bounds of the claimed grading control.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4,986,748).
Regarding independent claim 1, US 4,986,748 to Brown teaches an oxy-fuel burner specifically designed for use in a glass melting furnace (1:51-61).  Brown is centrally concerned with the turn down ratio of burners; which refers to the ratio of the maximum fuel input rate to the minimum fuel input rate of a given burner and consequentially the ratio of the maximum to minimum thermal output of the burner.   Brown specifically notes that oxy-fuel burners produce an extremely high temperature flame compared to conventional air-combustion burners and that the high flame temperatures limit the turn down ratio of oxy-fuel burners.  Specifically, Brown indicates that when gas flow rates in the burner are adjusted (i.e. when the fuel/oxygen flow is changed and by extension when the thermal output of the burner is modified),  the cooling effect of fuel and air gassed blowing past the burner tip is commensurately affected and the location of the combustion zone is altered thereby affecting the temperature of the burner tip.  Too great an increase in burner tip temperature may result in oxidation or distortion of the burner tip thereby reducing its service lifetime.  
In response to this recognized concern, Brown discloses a burner construction which allows control over the ratio of the velocity of fuel flow to the velocity of oxygen flow at the burner tip as a means to protect the tip from the detrimental effects of the flame temperature (4:61-66)  as the flow of the burner is adjusted.  Specifically, Brown teaches an oxy-fuel burner designed to provide an optimum ratio between the velocity of the fuel flow velocity and the oxygen flow velocity at the burner tip of between 4:1 and 6:1  (5:10-36).  In the context of claim 1 this equates to a relative velocity difference between 25% and 83% (see claim 1, line 10).  Brown teaches that reducing the velocity of the oxygen gas adjacent the end of the burner tip has the effect of delaying combustion thereby reducing the temperature of the burner tip (5:32-36).  In effect, Brown herein teaches that burners operated at a maximum rated thermal output should optimally be operated at a higher relative velocity difference (i.,e. low oxygen velocity compared to fuel velocity) in order to move the combustion zone away from the burner tip whereas, at lower burner output (i.e. a turned down burner), the velocity difference may be lower.  Again, according to Brown, the velocity difference ratios should optimally fall between 25% to 83% in accordance with claim 1, lines 16-22. 
The reference teaches an exemplary embodiment wherein the maximum gas flow from the gas inlet assembly was 2,000 SCFH, and the maximum burner velocity was 600 feet per second (~182 m/s) with a gas/oxy velocity ratio of 4.08 to 1.  Applying the stated gas/oxy velocity ratio to the maximum burner velocity, in this embodiment, the maximum fuel velocity is 146 m/s and the maximum oxygen gas velocity is roughly 36 m/s.  With a turn down ratio of 5:1 (see 6:3-9), the burner is understood to be capable of operating between 20% to 100% of the stated maximum flows.  Thus, the fuel velocity is understood to range from ~29 m/s to 146m/s and the oxygen gas flow velocity is understood to range between ~7 m/s to 36 m/s which ranges substantially overlap the flow velocities as recited at claim 1, lines 9-14 .
At 5:10-36, Brown establishes that one of ordinary skill in the art is capable of determining a requisite BTU/hour in order to achieve a desired system temperature and given this predetermined BTU/hour the skilled practitioner is capable of determining the requisite flow rate of fuel gas and oxygen to produce the requisite BTU/hr.  Stated alternately, given the design of a given glass channel and the requisite temperature of the channel, one skilled in the art is reasonably equipped to determine the amount of heat energy needed to be input to that system per unit time achieve that target temperature and, by extension the requisite flow of fuel and oxygen gases to achieve that power.  Brown further establishes that given the requisite heating power, the velocity ratio of fuel gas to oxygen flow through the burner orifice may be optimized between 1:1 and up to 6:1 in order to achieve a desired flame irradiance (5:53-65) and to maintain the nose portion of the burner within a desired temperature range, preferably less than 300oC, in order to extend the life of the burner (4:37-53).  

Although the Brown reference does not particularly limit the temperature of the glass forming chamber to between 400oC to 1500oC as required at claim 1, line 13 or specifically identify the relative velocity difference for a furnace in the temperature range of 400oC to 500oC and the relative velocity difference for a furnace controlled in the temperature range of 500oC to 1400oC, designation of such relative velocity differences would have reasonably been derived by a skilled practitioner with the benefit of the Brown teachings.  
In the instant case, furnace temperatures above 400oC and up to 1500oC would be deemed wholly conventional in the glass forming arts depending upon the specific composition of glass being manufactured.  As noted above, given a specific furnace geometry and construction, a desired glass throughput, and target melting temperature, one skilled in the glass forming arts would be able to designate a requisite thermal input needed to achieve those temperatures.  Brown makes plain that oxy-fuel burner having turn down ratios of 5:1 (i.e. operable between 20% and 100% of maximum fuel/oxygen flow) are achievable by the disclosed invention.  The reference also indicates that dependent upon the burner thermal output, the ratio of fuel gas velocity to oxygen gas velocity may be optimized preferably in the range of a 4:1 ratio up to a 6:1 ratio as needed to maintain the burner tip within operable temperature ranges. Again, Brown teaches that burners operated at a maximum rated thermal output should optimally be operated at a higher relative velocity difference (i.,e. low oxygen velocity compared to fuel velocity) in order to move the combustion zone away from the burner tip whereas, at lower burner output (i.e. a turned down burner), the velocity difference may be lower.  Where Brown teaches the velocity difference ratios should optimally fall between 25% to 83% in accordance with claim 1, lines 16-22, one of ordinary skill in the art could have specified an appropriate relative velocity difference within the stated range for a desired burner turn down ratio with maximum burner outputs approaching the higher end of the range (i.e. towards a relative velocity difference of 83%) and minimum burner outputs approaching the lower end of the range (i.e. towards a relative velocity difference of 25%). As such, the claimed invention is not patentably distinguished over the prior art of record in view of the ordinary level of skill in the glass forming arts at the time of the invention.  

Regarding claims 6-8, it is again noted that Brown teaches an exemplary oxy-fuel burner with a turn down ratio of 5:1 (see 6:3-9), the burner is understood to be capable of operating between 20% to 100% of the stated maximum flows.  In the exemplary burner embodiment in Brown has a maximum gas flow from the gas inlet assembly of 2,000 SCFH, and a maximum burner velocity of 600 feet per second (~182 m/s) with a gas/oxy velocity ratio of 4.08 to 1, the maximum fuel velocity is understood to be 146 m/s and the maximum oxygen gas velocity is roughly 36 m/s. Accounting for the turndown ratios, the fuel velocity is understood to range from ~29 m/s at minimum output to 146m/s at the maximum burner output and the oxygen gas flow velocity is understood to range between ~7 m/s at the minimum output to 36 m/s at the maximum burner output.  At 6:22-25, Brown teaches another burner embodiment having a max gas flow rate of 1,700 SCF, a max burner velocity of 600 ft/sec and a gas/oxy velocity ratio of 4.19:1 and a 5:1 turndown ratio which.  Brown teaches that the burners may be designed for a maximum flow between about 30 to 5,000 SCFH and up to 10,000 SCFH (6:1-9).  

Present claims 6-8 define a burner having a turn down ratio on the order of 3:1 or greater.   That is, the minimum fuel velocity for the high temperature range is on the order of 50m/s per claim 8 and the maximum flow rate for the low operating temperature range is 15 m/s per claim 6.  Claim 7 defines an intermediate temperature range at an intermediate fuel gas flow rate between 15 m/s and 50 m/s.  As noted above, Brown teaches burners having a flow rate between 30 to 10,000 SCFH and a turn down ratio on the order of 5:1.  Thus, one skilled in the art would have found a burner capable of flow rates between 0-15 m/s on the low output end and 50-100m/s on the high output end to have constituted an obvious extension over the prior art of record.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741                                                                                                                                                                                         

/ALISON L HINDENLANG/               Supervisory Patent Examiner, Art Unit 1741